In a proceeding to invalidate a petition designating Eileen D. Graham as a candidate in a primary election to be held on September 15, 1992, for the Democratic Party position of *959Female Member of the Democratic State Committee from the 58th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County (Garry, J.), dated August 18, 1992, which dismissed the proceeding.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the application is granted, and the Board of Elections of the City of New York is directed to strike the petitioner’s name from the appropriate ballot.
Upon our review of the record we find that there are insufficient valid signatures to qualify the petitioner for designation as a candidate pursuant to Election Law § 13-100 (see, L 1992, ch 135, §§ 2, 3). Bracken, J. P., Rosenblatt, Miller, Ritter and Copertino, JJ., concur.